Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a determination finding him guilty of using a controlled substance. The Attorney General has advised this Court that the determination has been administratively reversed and all references thereto expunged from petitioner’s institutional record. Accordingly, as petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Hart v Fischer, 60 AD3d 1226 [2009]; Matter of Aponte v Fischer, 58 AD3d 997 [2009]).
Mercure, J.E, Spain, Kane, Kavanagh and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.